George Rose Smith, Justice. The appellant, Arthur Lee Botany, was convicted of felony murder in the shooting of K.B. Allen during the perpetration of robbery. His punishment was fixed at life imprisonment without parole. Inasmuch as a clear-cut prejudicial error requires a new trial, we discuss that point and other asserted errors that may arise upon a second trial. The decedent was shot in the course of a robbery at his shoe shop. The information jointly charged J.C. Bell, Timothy Armstrong, Jr., and Botany with first degree murder, but Botany was tried separately. The State called Bell as a witness, who denied that he had done anything wrong or had had any part in the crime. The prosecutor was then allowed to question Bell in detail about a confession, which Bell asserted to have been the product of coercion. The State was also allowed to introduce Bell’s confession, through the testimony of the officer who obtained it. That procedure was reversible error, for the reasons stated in Lang v. State, 258 Ark. 504, 527 S.W. 2d 900 (1975), and Comer v. State, 222 Ark. 156, 257 S.W. 2d 564 (1953). We need mention the other points only briefly. The State should not have been allowed to prove that when Botany was arrested there was a pistol in the car, for that weapon had nothing to do with the offense on trial. Rush v. State, 238 Ark. 149, 379 S.W. 2d 29 (1964). Upon a retrial the defense should be permitted to show that Botany’s handwriting deteriorated between the time he signed a waiver of rights and the time he signed a confession. On the other hand, there was no error in allowing the State to interrogate the defense witness Hart about the commission of misdemeanors, for no effort was made to impeach him by proof of such convictions. Gray v. State, 253 Ark. 261, 485 S.W. 2d 537 (1972); Bacquie v. State, 171 Ark. 589, 285 S.W. 2d 18 (1926). The court may have been unduly restrictive in limiting defense counsel’s voir dire examination of prospective jurors, but we cannot anticipate what questions will be asked upon a new trial. Finally, we must assume that there will be no recurrence of an incident in which defense counsel was perhaps criticized too severely in the presence of the jury. Reversed. Harris, C.J., not participating. Foglemaiv and Jones, JJ., dissent in part.